Concurring Opinion by
BELL, C.J.,
which GREENE, J., joins.
The dispositive, indeed only, issue in this case is whether Judge Cox, the designee of the administrative judge for the purpose of ruling on requests for continuances in the Circuit Court for Baltimore City, erred in denying the request for postponement made by the petitioner, Tyres Kennard Taylor. In fact, that was the very, and only, basis for appearing before Judge Cox. To be sure, the basis for the postponement, the desire to substitute new counsel for present counsel, could have implicated the discharge of counsel portion, subsection (e), of Md. Rule 4-215,1 but neither the presentation by the respondent’s counsel nor anything that occurred during the hearing did so.2 The respondent, of course, preferred to be *649represented by a different lawyer because of a recent good result that lawyer obtained for him in a murder trial. While that lawyer was present at the postponement hearing, he made it clear that he was not prepared, without a short postponement to undertake the representation. The respondent’s counsel presented the respondent’s argument for postponement, appropriately emphasizing, the respondent’s preference for the other lawyer. When asked whether he was prepared, however, he made clear that he was. No one indicated expressly or by implication, and the court did not inquire in that regard, that the respondent was in any way dissatisfied with present counsel other than his preference for the other lawyer.3 In short, the only issue that was presented to Judge Cox was substitution of counsel as the basis for postponement.
Judge Cox denied the postponement request. When he did so, he was fully aware of the desire of the respondent to substitute counsel and the reason therefor. Therefore, the denial resolved an issue that necessarily would have to be resolved when considering a request for discharge of counsel *650and, thus, he would have to resolve again were the discharge of counsel decision to be considered as a stand alone issue and determined to be meritorious.4 I agree with the majority, that, in denying the postponement, Judge Cox did not err.5
The issue, whether the respondent, by seeking to substitute counsel, sought to discharge counsel was not raised until the case returned to the trial judge, Judge Young, and only after the prosecutor had been advised by the Attorney General’s office to raise and resolve the matter:
[FELSEN, the prosecutor]: Before we call for the Jury, Your Honor, we can go over this when the Defendant gets here as well, but upon reviewing the Rules and consulting the Attorney General’s Office yesterday, I think that before we pick the Jury I think that pursuant to Rule 4215(E) we need — the Court needs to get — this is my interpretation and consulting with the Attorney General’s Office — the Court needs to consult, or needs to I guess address the issue of discharge of counsel because when Mr. Taylor got up yesterday and said that he wanted to replace his attorney, that effectively ...
Hi Hí sk sfc s}c
THE COURT: But why didn’t you bring that up with Judge Cox? That was the whole reason I believe he was asking for a postponement. Right?
*651[FELSEN]: Right. But the issue is — there’s two separate issues. One issue is whether or not Judge Williams should have sent us to the Administrative Court.
THE COURT: I sent you to the Administrative Court.
[FELSEN]: You did. But that was the first issue. The second issue is whether — I think what was lost by myself, I lost this as well, was the fact that when he asked to replace Mr. Amaral, he’s effectively asking to discharge Mr. Amaral and have a new attorney come in. At that point, I think that’s what implicates Rule 4215(E) in which he needs to be questioned as to why he wanted to discharge Mr ...
THE COURT: But that’s why I sent you all — see here’s the problem. I’m a trial court judge. Per the Rules and per administrative policy, Judge Holland has designated judges to be administrative judge. In Administrative Court the issues come up discharging counsel, substitution of counsel, reasons for postponement. This came up yesterday where Mr. Taylor wanted to go to Administrative Court to see if he could get a postponement. His family had retained Mr. Stein and I sent you all there. That was the place to raise this.
[FELSEN]: I don’t disagree that we could have possibly raised it there.
THE COURT: That is the place to raise it. That is the place. That’s the person who can say, he’s in, he’s out.
The trial judge was correct; he understood that the issue of the discharge of counsel was inextricably tied-up with postponement, an essentially administrative question. Indeed, as Rule 4-215(e) makes clear, a finding that there is a meritorious reason for the discharge of counsel triggers the continuance remedy, a matter exclusively within the responsibility of the administrative judge or his or her designee.
Here that decision, whether the discharge was meritorious had already been made. There was no need to revisit it and, *652if revisited by a trial judge, it was of no consequence whatever.
For these reasons, I join in the judgment only.
Judge GREENE has authorized me to state that he joins in this concurring opinion.

. Maryland rule 4-215 (e) provides:
"(e) Discharge of Counsel — Waiver. If a defendant requests permission to discharge an attorney whose appearance has been entered, the court shall permit the defendant to explain the reasons for the request. If the court finds that there is a meritorious reason for the defendant's request, the court shall permit the discharge of counsel; continue the action if necessary; and advise the defendant that if new counsel does not enter an appearance by the next scheduled trial date, the action will proceed to trial with the defendant unrepresented by counsel. If the court finds no meritorious reason for the defendant's request, the court may not permit the discharge of counsel without first informing the defendant that the trial will proceed as scheduled with the defendant unrepresented by counsel if the defendant discharges counsel and does not have new counsel. If the court permits the defendant to discharge counsel, it shall comply with subsections (a)(l)-(4) of this Rule if the docket or file does not reflect prior compliance.”


. In requesting the postponement, the following colloquy took place:
[AMARAL]: Mr. Taylor made mention to me yesterday that he wanted to retain Mr. Stein to represent him on this, and that his family *648apparently had just been able to come up with the funds to hire Mr. Stein.
So his position yesterday was that he wanted to have Mr. Stein represent him. And as an officer of the court, I think Mr. Stein asked for a brief period of time to get prepared. And that was denied by Judge Williams.
Mr. Taylor revisited this issue with me this morning in wanting to address the court. And when he — when he raised the issue again, I mean that's when I started talking to Mr. Felsen about the issue of the administrative court yesterday.
THE COURT: Uh-huh.
[AMARAL]: Because I knew that there was some case law that essentially said you can't prevent the defendant from asking to go to the administrative—
THE COURT: That’s all that case says on that issue, though.
[AMARAL]: Right. Exactly And the administrative judge can do what he wants.
THE COURT: Right.
[AMARAL]: In this situation, what the case law that we reviewed indicates is that if the issue regarding the request is fair and reasonable, that the court — that the court — that the administrative court would have to address.
In this situation, and I’m speaking on behalf of my client on this— and he can correct whatever things are not correct — I mean he does have a certain comfort level with Mr. Stein as a result of just having finished a trial with Mr. Stein. So Mr. Stein has represented him in the, you know, very recent past on an unrelated case.
So there’s a comfort level there. And I know that the family was probably trying to come up with the funds to retain Mr. Stein, and that didn't happen until very — obviously until the day before trial.
So I’m in a situation where I’m ready for trial, but I understand my client’s position with regard to wanting to have his choice counsel. I don't — looking at the State's reasons, I don’t know that we’re looking at a long delay. But looking at the State's problems in terms of this one witness, they have him in custody. It's not like he's going anywhere.
There is certainly the ability to keep him here if necessary until the case is tried. The other witnesses are all available, and they are civilian witnesses or police officers. So I don’t know that there’s a great prejudice to the State with holding off on it for a few days in order to give Mr. Taylor his option of having the attorney of his choice.
If it doesn't — if the court sends us to court, you know, I'm ready to go. I think his request is a reasonable one based on all the circumstances. The family’s retained Mr. Stein on the case now.
THE COURT: But you’re in the case?
[AMARAL]: But I’m in the case.
THE COURT: And you’re prepared to go to trial?
[AMARAL]: I’m prepared. And it's a [Public Defender] — it's a [Public Defender] assigned case.
THE COURT: I understand.
And you're in the case, and you’re ready to go to trial, Mr. Felsen? *649[FELSEN]: I’m ready to go to trial, Your Honor. We were about to pick a jury.
THE COURT: Anything else?
[FELSEN]: No.
[STEIN]: Your Honor, before you make a final decision,—
THE COURT: are you in the case, Mr. Stein?
[STEIN]: I'm only entering my appearance if the court will grant a one-week continuance.
THE COURT: I’m not so inclined. This case [is] from three years ago. This is a retrial. Mr. Amaral indicates he’s prepared and ready to go to trial. Mr. Felsen indicates that he’s prepared and ready to go to trial. Mr. Felsen indicates he’s prepared and ready to go to trial. Request is denied. Thank you.


. It may be argued that the better practice would have been for Judge Cox to have inquired as to whether the respondent wished to discharge counsel since it may, ordinarily, be inferred from a request to substitute one lawyer for another some level of dissatisfaction with the other. In this case, that inference does not seem to be in play — the most that was said was that there was a "certain comfort level,” which was explained by the result in the recent trial — and, indeed, in his colloquy with the court, counsel invited the respondent to correct anything he said, which the respondent did not do.


. The issue did not arise, as we have seen, in the context of the discharge of counsel; however, when the issue is whether to substitute counsel, a preliminarily necessary step in the analysis is whether the reason for the substitution is a good one, is meritorious. It is not, I concede, the identical question, but I do believe it is close enough.


. Although in deciding whether the court properly refused to postpone the case, we look only to the record made at the postponement hearing, Judge Cox’s understanding of the facts and the intention of the respondent in making the motion to substitute counsel is confirmed by the colloquy before Judge Young, when, in response to a question the respondent said that he was fine with counsel, if he had no choice. That indicates that his desire was to substitute, not to discharge, counsel.